Citation Nr: 0124220	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
January 1976.

The current appeal arose from a February 2000 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for DDD of the lumbar 
spine.

The veteran provided oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in August 2001, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for DDD of the lumbar spine when it issued an 
unappealed decision in June 1998.

2.  The evidence submitted since the June 1998 determination 
is neither duplicative nor cumulative of evidence previously 
of record, it bears directly and substantially upon the issue 
at hand, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's claimed 
disorder, and by itself or in connection with the evidence 
previously of record, is significant and must be considered 
in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the June 1998 determination wherein 
the RO denied reopening the claim of entitlement to service 
connection for DDD of the lumbar spine is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5107, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the June 1998 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a back disorder is 
reported in pertinent part below. 

Service medical records include a July 1975 medical treatment 
report, which shows the veteran was treated for low back 
pain, which he claimed he had had since boot camp.  He 
reported that the pain migrated in the lumbar region and 
radiated down into the hips and thighs.  He was diagnosed 
with muscle strain.  On follow-up examination in July 1975, 
he was diagnosed with acute lumbosacral sprain at the T12 - 
L5 with no edema and no ecchymosis.

In August 1975 he was diagnosed with lumbosacral strain.  It 
was noted that he had had low back pain for the previous 
three years for which he was treated.  Aggravation occurred 
while in boot camp in February 1975 and had gotten worse 
since that time.  In addition in August 1975 he underwent an 
orthopedic examination.  He was diagnosed with right S1 nerve 
root compression and questionable herniated disc.

Clinical records show that the veteran underwent physical 
therapy intermittently in November 1995.  He reported that 
the pain was at the L5 - S1 joints and radiated down his left 
buttock, thigh, calf and toes.  The pain was constant and 
mild with intermittent moderate to severe episodes.  The pain 
was decreased on sitting and increased when he had to walk 
any distance.  On clinical evaluation in November 1975 he 
reported that he had had a gradual onset of recurrent low 
back and right posterior thigh and leg pain three years 
before.  Activities such as walking, running, jumping and 
weight lifting aggravated the pain.  

He was unable to lift heavy weights because of the pain.  
Since he entered the military, he had experienced an 
increased intensity and duration of his symptoms.  He had not 
sustained a back injury while on active duty.  Several 
members of his family had similar symptoms.  He was 
diagnosed, in pertinent with right S1 nerve root compression 
(old injury), neuritis of the right sciatic nerve without 
sensory deficit secondary to spondylolisthesis, developmental 
and symptomatic and atrophy of the right calf secondary to 
the right S1 nerve root compression.

In December 1975 the Medical Board evaluated the veteran.  He 
was diagnosed with neuritis, right sciatic nerve without 
sensory deficit, secondary to spondylolysis, pars 
interarticularis, L5, bilateral, without spondylolisthesis, 
congenital, symptomatic, existing prior to service and 
atrophy of the right calf secondary to the diagnosis 
mentioned above.  The Medical Board found that he was unable 
to perform full duty by reason of right sciatic nerve 
neuritis without sensory deficit.  He was found unfit for 
further duty by reason of physical disability and such 
physical disability was neither incurred in nor aggravated by 
his period of active military service.

In November 1991 the veteran filed a claim for entitlement to 
service connection for a back disorder.

In January 1992 he underwent a VA examination of the 
lumbosacral spine.  He reported that the insidious onset of 
his low back pain was first noticed in 1975.  There was no 
history of trauma.  The pain was intermittent, sharp with 
radiation down the right posteriorly to the calf.  He had no 
spasms.  

Prolonged sitting and standing exacerbated the pain with no 
specific relieving factors.  His symptoms had increased in 
intensity and duration over the past two years.  He was 
employed as a wholesale importer and his back disorder had 
not significantly affected his occupational responsibilities.  
However, he was previously skilled as a machinist and due to 
his back disorder, he was unable to perform the original 
field of training of that position.  He was diagnosed with 
mildly symptomatic DDD with right radiculopathy.  X-rays of 
the lumbosacral spine showed unremarkable bony structure and 
no evidence of fracture or dislocation.  There was minimum 
narrowing of the intervertebral space in between L5-S1.

In May 1992, the RO denied entitlement to service connection 
for DDD with right radiculopathy.  The veteran did not appeal 
this determination and it became final.  In January 1998 he 
requested that his claim for service connection for a back 
disorder be reopened on the basis of aggravation of his back 
disorder during service.

In June 1998 the RO denied reopening the veteran's claim 
because no new and material evidence had been received.  He 
did not appeal this determination and it became final.

Evidence received by the RO since the June 1998 determination 
is reported in pertinent part below.

A follow-up orthopedic consultation by the veteran's private 
physician was conducted in November 1999.  The veteran 
complained of chronic low back pain and right leg pain.  It 
was noted that he had not undergone any previous treatment or 
significant evaluation other than x-rays taken when he was in 
the military.  The physician deferred a final assessment 
until further diagnostic workup was completed.  A magnetic 
resonance imaging (MRI) in December 1999 showed multilevel 
mild disk desiccation and disk bulging at the L5-S1 and L4-5 
levels.

A follow-up orthopedic consultation was also conducted in 
January 2001.  The physician noted that the examination was 
unchanged from the visit in November 1999.  


The veteran reported that two years prior, he had been 
employed in various light construction and industrial type 
jobs, but such activities had been restricted by his back 
symptoms.  The assessment was history of chronic low back 
pain with probable mild right lumbar radiculopathy.

In April 2000 the veteran was again seen by his private 
physician for a follow-up orthopedic consultation.  He 
reported notable improvement in his low back symptoms.  The 
physician opined that it was more likely than not, that the 
military aggravated the veteran's back disorder, which 
existed prior to service.

At his video conference before the undersigned Member of the 
Board in August 2001, the veteran testified that he 
aggravated his back while in boot camp when he performed the 
physical training.  His back worsened as a result of the 
physical training once a month or the three-mile runs.  He 
was eventually hospitalized for his back disorder.  After 
three or four months of hospitalization, he was given a 
choice between surgery and discharge.  He was medically 
discharged from the service.  Hearing Transcript (Tr.), p. 4.  
His back continued to worsen after service to the extent that 
he could not work.  He had been unemployed for approximately 
nine years, but performed a few "jobs here and there to get 
by."  Tr., pp. 4-6.  He had no injury to his back after 
service.  Tr., p. 7.  Prior to entrance in the service he had 
"hardly" any pain in his back.  The pain had become 
considerably worse while in service and had continued to 
worsen since service.  Tr., p. 8.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).




An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).



The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Kutscherousky v. West, 12 Vet. App. 360 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted in this case.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified the veteran of any information and 
evidence necessary to substantiate his claim through its 
issuance of the February 2000 rating decision, May 2000 
statement of the case and associated correspondence.  The RO 
also responded to his request for a hearing by arranging for 
a video conference hearing with the undersigned Member of the 
Board.  Such hearing took place in August 2001, a transcript 
of which has been associated with the claims file.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, the RO has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his case to the RO for consideration of his claim under the 
new law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In any event, as is shown below, the Board's determination of 
the veteran's claim is favorable.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for DDD of the lumbar spine, which the RO denied reopening in 
June 1998.  As noted earlier, when a claim is finally denied 
by the RO, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  



New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of June 1998.  

The evidence consists of private orthopedic consultation 
reports of November 1999, January 2000 and April 2000, and 
the veteran's testimony from the August 2001 video 
conference.  Thus, the evidence submitted by the veteran 
since the June 1998 determination is new and not redundant or 
cumulative of evidence previously of record.  

Moreover, the evidence submitted since the June 1998 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed lumbar spine disorder.  See Hodges, supra. 
Specifically, in the April 2000 orthopedic consultation 
report, the veteran's private physician opined that it was 
more likely than not, that the veteran's back disorder was 
aggravated by military service.

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the June 1998 determination, and the veteran's claim for 
entitlement to service connection for DDD of the lumbar spine 
is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C.A. § 5103A 
(West Supp. 2001).


Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for DDD 
of the lumbar spine, the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because of the change in the law brought about by the VCAA 
discussed earlier, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  




In this case, the veteran essentially asserts that service 
connection should be granted for a back disorder because it 
was aggravated during active duty service.  He contends that 
symptoms of his back disorder worsened as a result of 
performing the required physical activities while in service.

In April 2000 the veteran's private physician opined that it 
was more likely than not that the military aggravated his 
back disorder.

Furthermore, a careful review of the record reveals that the 
physical examinations at induction and discharge are not in 
the claims file.  The RO requested such examinations from the 
National Personnel Records Center (NPRC) in January 1992; 
however, it appears, that such records were not received by 
the RO.  These records should be obtained. 

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate an appellant's claim.  In light of the above, 
the Board is of the opinion that a medical examination will 
aid in substantiating the veteran's claim of entitlement to 
service connection for DDD of the lumbar spine.  See 38 
U.S.C. § 5103A (West Supp. 2001).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Therefore, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back symptomatology.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

2.  The RO should again request that the 
NPRC furnish the service medical records 
of the veteran's physical examinations at 
induction and discharge. 

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A 
§ 5103A(b)(2)(West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

4.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other available 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of any back disorder(s) which may be 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.  

The examiners are specifically requested 
to consolidate their studies and jointly 
respond to the following medical issues:

(a) Does the veteran have a back 
disorder(s), and if so, what is it/are 
they?

(b) Is it at least as likely as not that 
any such disorder(s) present originated 
coincident with active service?

(c) Did any of the back disorders 
diagnosed on examinations pre-exist 
service, and if so, was/were any 
aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for DDD of the lumbar spine on 
a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



